Case 21-12391-pmm         Doc 11-1 Filed 09/15/21 Entered 09/15/21 14:09:02                     Desc
                               Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Kevin C. Fountain aka Kevin                     BK NO. 21-12391 PMM
    Charles Fountain aka Kevin Fountain
                                 Debtor(s)                 Chapter 13

    Rocket Mortgage, LLC f/k/a Quicken
    Loans, LLC f/k/a Quicken Loans Inc.
                                Movant
                  vs.

    Kevin C. Fountain aka Kevin Charles
    Fountain aka Kevin Fountain
                                Debtor(s)

    Scott F. Waterman,
                                      Trustee

                        CERTIFICATE OF SERVICE
    NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-
                             19 PANDEMIC
    I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on September 15, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

    Debtor(s)                                              Attorney for Debtor(s)
    Kevin C. Fountain aka Kevin Charles Fountain aka       Shawn J. Lau, Esq.
    Kevin Fountain                                         4228 St. Lawrence Avenue (VIA ECF)
    2606 Cumberland Avenue                                 Reading, PA 19606
    Reading, PA 19606
                                                           Trustee
                                                           Scott F. Waterman
                                                           2901 St. Lawrence Ave.
                                                           Suite 100
                                                           Reading, PA 19606


Method of Service: electronic means or first class mail

Dated: September 15, 2021

                                                           /s/Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           Attorney I.D. 315936
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           215-825-6327
                                                           rsolarz@kmllawgroup.com
